Exhibit 10.1

 

AMENDMENT NUMBER THREE TO THE

FOSSIL GROUP, INC. 2008 LONG-TERM INCENTIVE PLAN

 

This AMENDMENT NUMBER THREE TO THE FOSSIL GROUP, INC. 2008 LONG-TERM INCENTIVE
PLAN (this “Amendment”), dated as of March 1, 2015, is made and entered into by
Fossil Group, Inc., a Delaware corporation (the “Company”).  Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the Fossil Group, Inc. 2008
Long-Term Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Article 10 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time;

 

WHEREAS, the Board desires to amend the Plan to modify the automatic annual
grants made to Outside Directors under Article 7 of the Plan; and

 

NOW, THEREFORE, in accordance with Article 10 of the Plan, the Company hereby
amends the Plan as follows:

 

1.                                      Section 7.1 of the Plan is hereby
amended, effective March 15, 2015, by replacing the reference in
Section 7.1(a) to $120,000 with $130,000.

 

2.                                      Except as expressly amended by this
Amendment, the Plan shall continue in full force and effect in accordance with
the provisions thereof.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

 

FOSSIL GROUP, INC.

 

 

 

 

 

By:

/s/ Kosta N. Kartsotis

 

Name: Kosta N. Kartsotis

 

Title: Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------